Citation Nr: 1732211	
Decision Date: 08/09/17    Archive Date: 08/16/17

DOCKET NO.  10-14 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a rating in excess of 50 percent for service-connected generalized anxiety reaction with posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Gentile, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps (USMC) from May 1966 to May 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The case was previously before the Board in December 2014, at which time the issue on appeal was remanded for additional development.  The case has now been returned to the Board for further appellate action.

The Board notes that in the December 2014 remand, the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) was remanded for adjudication as it had been reasonably raised by the record.  In a December 2016 rating decision, the Veteran was granted entitlement to a TDIU prior to September 30, 2016, and entitlement to a TDIU beginning September 30, 2016, was dismissed as moot.  There is no indication from the record that the Veteran has disagreed with the decisions what were made in that decision and the Board has limited its consideration accordingly.


REMAND

The Board finds that additional development is required before the claim on appeal is decided. 

In a December 2014 remand, the Board directed that the Veteran be afforded a VA examination to determine the current level of severity of all impairment resulting from his service connected generalized anxiety reaction with PTSD.  A review of the record shows that the Veteran was afforded the directed examination in April 2016.  In a supplemental statement of the case (SSOC) dated March 2017, the 50 percent rating for the Veteran's generalized anxiety disorder with PTSD was confirmed and continued.  In that decision references to a January 2017 examination were made.  However, a review of the record shows that there is no copy of a January 2017 examination report of record in the claims file.   
The Board cannot proceed with a final decision in this case until all pertinent evidence has been associated with the claims file for appellate review.  Therefore, the case must be remanded for that purpose.

Additionally, any outstanding treatment records should be identified and obtained before a decision is made in this case.

Accordingly, the case is REMANDED for the following action:

1. Associate all pertinent evidence with the claims file, to include any outstanding VA and private medical records, and the January 2017 VA examination report.  

2.  Then readjudicate the claim of entitlement to a rating in excess of 50 percent for generalized anxiety reaction with PTSD.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2016).



_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2016), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




